Citation Nr: 1401069	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  05-33 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a left ankle disability. 

2.  Entitlement to an evaluation in excess of 10 percent for a right ankle disability. 

3.  Entitlement to an initial disability evaluation higher than 50 percent for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In July 2009, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO.  A transcript of that hearing has been incorporated into the claims file. 

In June 2012, the Board issued a decision denying the Veteran's claims for increased ratings for his right and left ankle disabilities.  He appealed the denial to the United States Court of Appeals for Veteran's Claims (Court).  In February 2009, the Veteran and the Secretary of VA filed a Joint Motion for Remand (JMR) to vacate and remand the claims for additional development.  The Court granted the motion in July 2013.  

A June 2011 rating decision reflects that service connection was granted for major depressive disorder and an initial 50 percent evaluation assigned.  The Veteran filed a Notice of Disagreement in October 2011.  Following the issuance of a Statement of the Case in January 2013, the Veteran perfected an appeal in March 2013.  Thus, the Board has jurisdiction over the issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected right and left ankle disabilities.  In this regard, and as reflected in the JMR, the Veteran reports daily falls due to his ankle disabilities, that he is unable to negotiate stairs, is unable to do any lifting, and is unable to drive.  A requirement for ankle braces, and at times, a wheelchair or cane has been noted.  

Given the Veteran's probative lay claims as well as the JMR, the Board finds that the evidence suggests a disability picture that may produce impairment of earning capacity beyond that reflected in the rating schedule or that the ankle disabilities may affect employability in ways not contemplated by the rating schedule.  See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc).  As such, the Board finds that the Veteran's claims of entitlement to a rating higher than 10 percent for the right ankle disability and higher than 10 percent for the left ankle disability must be remanded for referral to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluations.  See 38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the Veteran receives ongoing treatment from VA's North Texas Health Care System.  Therefore, the Board finds that while the appeal is in remand status his contemporaneous treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

With respect to the issue of entitlement to an initial evaluation higher than 50 percent for major depressive disorder, an April 2013 RO letter reflects that the Veteran has been placed on the list of persons wanting a Travel Board hearing.  Thus, a determination as to this issue is deferred pending the Board hearing.  


Accordingly, the appeal is REMANDED for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's contemporaneous treatment records from VA's North Texas Health Care System.  All actions to obtain the requested records should be documented fully in the claims file

2.  After undertaking the above development to the extent possible, refer the claims for higher evaluations for ankle disabilities to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether the claimant's disability picture warrants the assignment of extraschedular ratings. 

3.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

